Citation Nr: 0308852	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  97-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for right knee partial medial meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The claims folder was 
subsequently transferred to the RO in Waco, Texas.  

The case returns to the Board following a remand to the RO in 
April 1999.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The right knee disability is manifested by subjective 
complaints of a sensation of instability with actual falls, 
right knee pain, occasional swelling, locking, and grating in 
the joint; objective evidence of some loss of knee motion 
with some guarding due to anticipation of pain, some medial 
joint line tenderness, and crepitus in the knee; and 
radiographic evidence of some degenerative changes of the 
menisci with recent partial tear or sprain of the anterior 
cruciate ligament.  There is no evidence of reproducible 
instability on repeated testing of the knee.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for right knee partial medial meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the February 1995 and October 1996 rating 
decisions, the January 1997 statement of the case, and 
supplemental statements of the case dated through August 
2002, the RO provided the veteran and her representative with 
the applicable law and regulations and gave notice as to the 
evidence needed to substantiate her claim.  In addition, 
letters to the veteran dated in July 1996 explained what type 
of evidence was needed to establish an increased rating and 
asked the veteran to identify where and when she had any VA 
treatment, if any, so that the records could be obtained.  
Also, a December 1997 letter indicated that evidence 
concerning right knee surgeries was critical to her claim and 
explained that, if she wanted assistance obtaining that 
evidence, she should provide the necessary contact 
information for purposes of authorizing release of the 
relevant records.  Finally, in the August 2002 supplemental 
statement of the case, the RO provided the text of the 
amended 38 C.F.R. § 3.159, which promulgates the notice and 
duty to assist provisions in the VCAA.  The Board finds that 
the RO's actions are sufficient to provide the notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured all VA 
treatment records and several relevant medical examinations.  
The veteran submitted some private medical records, but has 
not otherwise identified or authorized the release of other 
private medical evidence.  Moreover, in an August 2002 
statement, the veteran related that she had no additional 
evidence to furnish.  The Board is therefore satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of her appeal.  As all 
required notice and assistance has been provided, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the April 1999 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

Service medical records through the date of separation in 
July 1990 showed incurrence of right knee injury with 
arthroscopic partial medial meniscectomy in November 1989.  
Subsequent notes through March 1990 reflected continued 
complaints of knee pain.  The veteran waived separation 
examination.   

Post-service medical records dated in 1994 showed continued 
right knee pain.  The veteran underwent additional 
arthroscopy of the right knee in August 1994.     

The veteran submitted a claim for disability compensation in 
September 1994.  In connection with that claim, she underwent 
a VA examination in January 1995.  She related incurring a 
right knee injury in service.  She obtained some relief from 
arthroscopy in service, but experienced persistent swelling 
and discomfort after discharge.  She underwent another 
arthroscopy in August 1994.  Examination of the right knee 
revealed some crepitus over the patella and some tenderness 
at the patella with compression.  There was full range of 
motion, no effusion, and negative McMurray and Lachman tests 
and anterior and posterior drawer sign.  The diagnosis was 
status post arthroscopy.  The examiner commented that the 
veteran seemed to be doing relatively well with good 
quadriceps strength.    

The RO granted service connection for right knee partial 
medial meniscectomy in a February 1995 rating decision.  It 
assigned a 10 percent evaluation at that time. 

In a March 1996 statement, the veteran related that she had 
arthritis in the right knee.  She had difficulty squatting 
and standing.  The disability made it difficult for her to 
work on her family's farm as an exercise jockey because she 
could not keep the knee bent as long as needed to perform her 
job.  The veteran's June 1996 statement related that she was 
taking a strong pain medicine for her right knee as 
prescribed by VA physicians.  The veteran's December 1996 
statement indicated hat she had daily unbearable right knee 
pain.  She also related that there was a crack that traveled 
the length of the kneecap.  VA gave her an unlimited supply 
of Motrin, which she took every day to tolerate the pain.  

VA medical records dated in April, May, and July 1996 were 
positive for right knee pain, swelling, and crepitus.  April 
1996 X-rays of the right knee were normal.  Notes dated in 
August 1996 reflected continued symptoms.  Examination 
revealed range of motion from 0 to 120 degrees.  There was no 
effusion or instability.  X-rays showed mild degenerative 
changes.  A December 1997 inquiry for additional VA medical 
records was negative for outpatient treatment since August 
1996.  

In April 1997, the veteran was afforded another VA 
examination.  She worked as a physical therapist and used to 
exercise a lot.  She was now no longer able to show her 
patients certain maneuvers of the knee.  She had constant 
knee pain.  Examination revealed range of motion from 3 to 
138 degrees.  The veteran was unable to perform a full squat.  
There was definite crepitus in the knee.  The diagnosis was 
history of partial medial meniscectomy with degenerative 
changes in the knee, a considerable amount of crepitus, and 
some loss of motion.  

In a January 1998 addendum to the VA examination, the 
examiner stated that the range of motion of the veteran's 
right knee was 4 degrees extension to 100 degrees flexion.  
He stated that the knee joint no doubt had some pathology, 
adding that the knee had arthritis and loss of motion.  He 
also noted that X-rays revealed fracture of the patella.  
However, X-rays taken in January 1998 showed a normal right 
knee with no residual fracture deformity of the patella.  The 
April 1998 addendum stated that there was no X-ray evidence 
of arthritis.  The examiner explained that the veteran 
complained of pain that was of an arthritic type, but that X-
rays failed to show arthritis.  He further explained that the 
right patella was not fractured.  The examiner added that 
there was no instability of the right knee.  

In a November 1998 rating decision, the RO increased the 
right knee disability rating to 20 percent effective March 
1996.  

Pursuant to the Board's remand, the veteran underwent a VA 
orthopedic examination in December 1999.  She described 
progressively worsening right knee pain, periodic swelling, 
locking, instability, and a grating sensation when she 
stooped.  The veteran worked in sales, standing on her feet.  
She took Motrin daily.  The examiner noted that the veteran 
walked with a slight limp.  Examination of the right knee 
revealed severe crepitation on range of motion and audible 
crepitation with squatting and rising.  There was no effusion 
or redness of the knee and collateral and cruciate ligaments 
were intact.  Lachman and McMurray tests were negative.  The 
examiner was not able to subluxate the knee on varus or 
valgus stress.  Magnetic resonance imaging (MRI) performed at 
the examiner's request in January 2000 showed status post 
partial medial meniscectomy with some inner-substance 
degenerative changes within the menisci but without evidence 
of fresh tear.  The ligaments were intact.  The diagnosis 
from the examination was degenerative changes of the menisci.    

The veteran was afforded another VA examination in July 2002.  
Her current complaints included right knee pain, crepitus 
with motion, and an occasional feeling of hyperextension with 
instability.  She had fallen and had several injuries due to 
the knee giving way.  She sometimes wore a brace.  The knee 
joint was sensitive to weather changes and experienced some 
posterior swelling with prolonged sitting.  She took Motrin 
daily, which helped any swelling.  Examination revealed some 
medial joint line tenderness and tenderness with patella 
grind.  Range of motion was from approximately 10 degrees to 
125 degrees.  There was some guarding on examination due to 
anticipation of pain.  There was no effusion, instability to 
medial and lateral stress or in 30 degrees flexion.  Anterior 
drawer sign, Lachman test, and pivot shift test were 
negative.  There was mild lateral rotary motion of the knee 
that was also present in the left knee.  The veteran had some 
discomfort with deep knee bend, as well as some crepitus 
around the patella, but was able to attain a squatting 
position.  McMurray test produced some medial joint line 
tenderness.  The diagnosis was status post injury to the 
right knee.  The examiner noted that the veteran had a loss 
of approximately 10 degrees extension and chronic knee pain 
with sensation of instability.  By examination, there were 
some degenerative changes of the patellofemoral compartment 
and the medial compartment.  An additional MRI was ordered to 
better delineate those changes.  X-rays of the knee taken in 
July 2002 were normal.  The report of the July 2002 MRI 
showed a partial tear or sprain of the anterior cruciate 
ligament with associated effusion.  

Work product dated in August 2002 confirmed no additional VA 
outpatient treatment.  

The RO's August 2002 rating decision established the 20 
percent evaluation for the right knee disability effective 
from September 1994.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee disability is rated as 20 percent 
disabling under Diagnostic Code (Code) 5257, other impairment 
of the knee.  38 C.F.R. § 4.71a.  The Board acknowledges that 
there are other diagnostic codes for the evaluation of knee 
disability that provide for a rating greater than 20 percent.  
However, the evidence does not demonstrate ankylosis of the 
knee (Code 5256) or impairment of the tibia and fibula with 
nonunion or malunion (Code 5262).  Although there is some 
limitation of flexion, a rating greater than 20 percent under 
Code 5260 requires flexion limited to 15 degrees, which is 
not shown here.  Similarly, although there is limitation of 
extension, a rating greater than 20 percent under Code 5261 
required extension limited to 20 degrees, which again is not 
demonstrated by the evidence of record.  Accordingly, the 
Board will evaluate the veteran's right knee disability under 
Code 5257.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(Board's choice of diagnostic code should be upheld if 
supported by explanation and evidence). 

Under Code 5257, a 20 percent rating is assigned when there 
is moderate disability from recurrent subluxation or lateral 
instability.  A maximum 30 percent evaluation is awarded when 
there is severe disability from recurrent subluxation or 
lateral instability.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  Similarly, 
when evaluating of disability from arthritis, considerations 
include painful motion of the joint, instability or 
malalignment, objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995) is not 
appropriate where, as here, the diagnostic code is not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  However, 
even if a separate rating for pain is not required, the Board 
is still obligated to provide reasons and bases regarding 
application of the regulation.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).    

In this case, the veteran subjectively describes a sensation 
of instability with actual falls.  However, objective 
examination fails to reveal any reproducible instability on 
repeated testing over the course of several years.  
Additional subjective complaints include right knee pain, 
occasional swelling, locking, and grating in the joint.  
Objective findings are limited to some loss of knee motion 
with some guarding due to anticipation of pain, some medial 
joint line tenderness, and crepitus in the knee.  The only 
evidence of effusion is shown during the July 2002 
examination and is associated by MRI with a new finding of 
partial tear or sprain of the anterior cruciate ligament.  
The Board again emphasizes that there is no instability of 
the knee to physical examination.  The MRI in January 2000 
showed only some degenerative changes of the menisci.  X-rays 
of the right knee are essentially normal.  Therefore, there 
is no substantial evidence of underlying knee pathology to 
support the veteran's complaints of severe, unbearable pain.  
38 C.F.R. § 4.40; Johnston, 10 Vet. App. at 85.  Considering 
this evidence, the Board cannot conclude that the overall 
disability picture more closely resembles severe disability 
required for a rating greater than 20 percent under Code 
5257.  38 C.F.R. § 4.7.   

With respect to radiographic evidence reflecting mild 
degenerative changes in the knee, the Board notes that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Codes 5003 and 5257.  VAOPGCPREC 23-
97.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (a veteran 
is entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  However, as 
discussed above, despite complaints of instability, there is 
no evidence of pathology producing instability on 
examination.  Absent instability in the knee, there is no 
basis for application of VAOPGCPREC 23-97.   

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Clearly, there is no evidence of 
recent hospitalization for the service-connected right knee 
disability.  In addition, although the veteran has described 
how the knee has affected certain activities, there is no 
evidence or allegation that the disability has rendered her 
unable to work.  

In summary, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
20 percent for right knee partial medial meniscectomy.  
38 C.F.R. § 4.3.  The appeal is therefore denied.  


ORDER

An initial disability rating greater than 20 percent for 
right knee partial medial meniscectomy is denied.   



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

